Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length. The abstract should not exceed the maximum 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wippermann (US 2012/0200946).

    PNG
    media_image1.png
    580
    601
    media_image1.png
    Greyscale

Regarding claim 1, Wippermann discloses a lens module for imaging devices (Figs. 1, 5A-5E), comprising: 
a lens (114); 
a spacer (108); and 
a substrate equipped with a photodetector (104 [0032], “substrate layer having … image sensor”), the lens comprising: 
a functioning portion that functions as a lens (114, [0039], “optically effective elements 114”); 
a non-functioning portion that is disposed around the periphery of the functioning portion and is integral with the functioning portion (102); and 
a support that is integral with the non-functioning portion and supports the lens (106), the spacer being disposed on the substrate around the photodetector (as shown in Fig. 5A), 

the top face of the spacer having a width greater than a width of the bottom face of the support (as shown in Fig. 1), 
the lens having a height L1 as a dimension from the bottom face of the support to a lowermost end of the non-functioning portion (L1 in examiner labeled Fig. 1), the spacer having a height L2 (L2 in examiner labeled Fig. 1), the functioning portion having a diameter D (D in examiner labeled Fig. 1), where the total of L1 and L2 is greater than D (estimated from examiner labeled Fig. 1, (L1+L2)/D = 1.1), and where D is equal to or greater than L1 (estimated from examiner labeled Fig. 1, D/L1 = 1.5).
Regarding claim 2, Wippermann further discloses wherein the spacer is disposed outside a space defined by: 
an imaginary surface defined by connecting between the periphery of the functioning portion and a periphery of the photodetector (as shown in Fig. 5A, spacer 108 is disposed on the outer periphery of the functioning portion (upper 114) and the photodetector (lower 114)); 
a bottom face of the functioning portion (as shown in Fig. 5A); and 
a top face of the substrate (as shown in Fig. 5A).
Regarding claim 7, Wippermann further discloses wherein the lens ([0034], “114 formed therein … an epoxide”) and the spacer ([0034], “spacer part … manufactured … resin”) is each independently made from an epoxy resin.
Regarding claim 8, Wippermann further discloses wherein the top face of the spacer and the bottom face of the support are horizontal planes (as is shown in Fig. 1).
Regarding claim 9, Wippermann further discloses wherein the top face of the spacer has an area larger than the area of the bottom face of the support (110 is larger than the area of 112).
Regarding claim 11, Wippermann further discloses wherein L1 and D meet the condition L1/D ≤ 0.8 (estimated from examiner labeled Fig. 1, L1/D = 0.7).
Regarding claim 15, Wippermann further discloses wherein the top face of the spacer has an area larger than the area of the bottom face of the support (110 is larger than the area of 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 5, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wippermann (US 2012/0200946) in view of Jeong (US 2013/0003199).
Regarding claim 3, Wippermann discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the spacer has a tapered space in a central region.
However Jeong, in the same field of endeavor, further discloses wherein the spacer (Fig. 3, 130) has a tapered space in a central region (131 [0046], “inner wall … inclined at an angle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Wippermann with the wherein the spacer has a tapered space in a central region of Jeong, for the purpose of providing a spacer that is conically formed around the light path aimed towards the photodetector. 
Regarding claim 5, Wippermann in view of Jeong teaches all the limitations as stated in claim 3 rejection but does not specifically disclose wherein the tapered space has such a shape that the top or bottom of the space is opened vertically, or opened so as to have a larger horizontal cross-sectional area.
However Jeong, in the same field of endeavor, further discloses wherein the tapered space has such a shape that the top or bottom of the space is opened vertically, or opened so as to have a larger horizontal cross-sectional area (130 has a larger horizontal cross-sectional area at the bottom compared to the top).

Regarding claim 12, Wippermann teaches all the limitations as stated in claim 2 rejection above but does not specifically disclose wherein the spacer has a tapered space in a central region.
However Jeong, in the same field of endeavor, further discloses wherein the spacer has a tapered space in a central region (as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Wippermann with the wherein the spacer has a tapered space in a central region of Jeong, for the purpose of providing a spacer that is conically formed around the light path aimed towards the photodetector.
Regarding claim 14, Wippermann in view of Jeong teaches all the limitations as stated in claim 3 rejection above but does not specifically disclose wherein the total of L1 and L2 is 0.5 to 20 mm.
However L1 +L2 is “a result-effective variable” because it confers the peripheral system sizes. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have L1 + L2 be between 0.5 to 20 mm, since it has been 
One would be motivated to have the lens module of Wippermann with the wherein the total of L1 and L2 is 0.5 to 20 mm for the purposes of having a lens module that can be utilized in mobile telephones as a micro objective.
Regarding claim 16, Wippermann further discloses the lens module according to claim 14, wherein the top face of the spacer has an area larger than the area of the bottom face of the support (110 is larger than the area of 112). 
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wippermann (US 2012/0200946) in view of Taizo (WO2011010510, as evidenced by the machine translation). 
Regarding claim 4, Wippermann discloses as is set forth in claim 1 rejection above but does not specifically disclose a method for producing the lens module, the method comprising forming the lens and the spacer each by imprint molding.
However Taizo, in the same field of endeavor, further discloses a method for producing the lens module, the method comprising forming the lens (Pg. 7, Par. 6, “method of forming the lens portion, the imprinting method”) and the spacer (Pg. 7, Par. 10, “method of forming the spacers … by imprint molding”) each by imprint molding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Wippermann with the a method for producing the lens module, the method comprising forming the lens and the spacer 
Regarding claim 20, Wippermann in view of Taizo discloses as is set forth in claim 4 rejection above and Wipperman further discloses wherein the lens is produced by integrally molding or forming the functioning portion, the non-functioning portion, and the support (Fig. 5A, [0039], “integrated into … 102 … with … 114”, “106 and the first layer 102 are implemented integrally”).
Moreover, the further limitations of claim 20 are directed to a product-by-process, and it could have been made using an alternative method such as injection molding.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wippermann (US 2012/0200946).
Regarding claim 6, Wippermann discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the total of L1 and L2 is 0.5 to 20 mm.
However L1 +L2 is “a result-effective variable” because it confers (e.g., the peripheral system sizes). And it would have been obvious to one of ordinary skill in the art before the 
One would be motivated to have the lens module of Wippermann with the wherein the total of L1 and L2 is 0.5 to 20 mm for the purposes of having a lens module that can be utilized in mobile telephones as a micro objective.
Regarding claim 13, Wippermann discloses as is set forth in claim 2 rejection above but does not specifically disclose wherein the total of L1 and L2 is 0.5 to 20 mm.
However L1 +L2 is “a result-effective variable” because it confers (e.g., the peripheral system sizes). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have L1 + L2 be between 0.5 to 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have the lens module of Wippermann with the wherein the total of L1 and L2 is 0.5 to 20 mm for the purposes of having a lens module that can be utilized in mobile telephones as a micro objective.

Allowable Subject Matter
Claims 10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein L1, L2, and D meet the condition (L1 + L2)/D > 1.3.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein L1, L2, and D meet the condition (L1 + L2)/D > 1.3.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein L1, L2, and D meet the condition (L1 + L2)/D > 1.3.
Specifically, with respect to claim 19, Wippermann in view of Jeong discloses wherein the spacer has a tapered space in a central region (131 [0046], “inner wall … inclined at an 
Wippermann further discloses L1 and D meet the condition L1/D ≤ 0.8 (estimated from examiner labeled Fig. 1, L1/D = 0.7); the lens and the spacer is each independently made from an epoxy resin ([0034], “114 formed therein … an epoxide”, “spacer part … manufactured … resin”); the top face of the spacer and the bottom face of the support are horizontal planes (as shown in Fig. 1); and the top face of the spacer has an area larger than the area of the bottom face of the support (110 is larger than the area of 112).
None of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations,; the total of L1 and L2 is 0.5 to 20 mm; L1, L2, and D meet the condition (L1 + L2)/D > 1.3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.Y.L./Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872